PER CURIAM:
In this attorney disciplinary matter, respondent conditionally admits to engaging in misconduct and agrees to be suspended. We accept the conditional admission and suspend him from the practice of law for one (1) year.
Respondent pled guilty to seven counts of knowingly, willfully, and unlawfully making and accepting a contribution in the name of another person, and aiding and abetting others in the commission of that offense in violation of 2 U.S.C. § 441f and 18 U.S.C. § 2. Respondent was sentenced to five years’ probation on each count, to run concurrently, and ordered to, among other things, remain on home detention for ninety days, pay a $5,000 fine, and perform 200 hours of community service.
A violation of the laws set forth above is a serious crime pursuant to Rule 2(z) of the Rules for Lawyer Disciplinary Enforcement (RLDE), Rule 413, SCACR. By his conduct, respondent has violated Rule 8.4 of the Rules of Professional *128Conduct, Rule 407, SCACR, by committing a criminal act that reflects adversely upon his honesty, trustworthiness and fitness as a lawyer. He has committed misconduct under Rule 7(a)(1), (4), and (5) of the RLDE, by violating the Rules of Professional Conduct, committing a serious crime, engaging in conduct tending to pollute the administration of justice or to bring the legal profession into disrepute.
In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for one year. Accordingly, respondent is suspended for one year. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE.
DEFINITE SUSPENSION.